ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_06_FR.txt.      OPINION INDIVIDUELLE DE M. LE JUGE AD HOC
                  SREENIVASA RAO

 raduction]

Souveraineté sur Pedra Branca/Pulau Batu Puteh appartenant à Singapour
 Souveraineté sur Middle Rocks appartenant également à Singapour et non à la
alaisie — Johor n’ayant jamais détenu de titre originaire, ni avant 1847 ni
rès cette date — Malaisie ne s’étant pas acquittée de la charge de la preuve
 uise et n’ayant pas été en mesure de présenter des éléments de preuve certains
 décisifs attestant que le Johor ait jamais possédé Pedra Branca/Pulau Batu
teh, de manière à étayer sa thèse selon laquelle ce dernier détenait un titre ori-
 aire fondé sur une possession immémoriale — Documents historiques d’ordre
néral et activités privées des Orang Laut ne suffisant pas à établir le bien-fondé
 la revendication d’un titre originaire — Exercice effectif de l’autorité étatique
 comportement à titre de souverain assorti d’une possession continue et incon-
tée du rocher étant essentiel — Johor et Grande-Bretagne n’ayant ni l’un ni
utre manifesté, à l’origine, le moindre intérêt pour cette formation et, partant,
 moindre intention d’acquérir le titre — Statut de Pedra Branca/Pulau Batu
teh indéterminé en 1847 — Johor pouvant être considéré comme ayant décou-
 t Pedra Branca/Pulau Batu Puteh et détenant sur elle une ébauche de titre,
 ite formation n’étant donc pas terra nullius — Titre du Johor devant être
nfirmé compte tenu, notamment, de la manifestation croissante de la part de la
ande-Bretagne de l’intention d’acquérir la souveraineté sur l’île — Possession
cifique, longue et continue par la Grande-Bretagne et Singapour et exercice par
es de fonctions étatiques pendant plus d’un siècle allant bien au-delà des néces-
és de gestion du phare — Absence de protestation et même acceptation par le
hor de l’autorité de Singapour sur le rocher et ses eaux environnantes —
ponse catégorique du Johor à Singapour en 1953 selon laquelle il ne revendi-
ait nullement la propriété de Pedra Branca/Pulau Batu Puteh constituant un
ment de preuve certain et décisif attestant que Singapour détenait la souverai-
 é sur cette formation en 1953 et l’a toujours conservée depuis cette date —
 ddle Rocks et South Ledge, un haut-fond découvrant, appartenant aussi à Sin-
pour, ces deux formations se trouvant à l’intérieur de la limite coutumière des
milles marins de la mer territoriale de Pedra Branca/Pulau Batu Puteh.

1. Je souscris à la décision de la Cour selon laquelle la souveraineté sur
dra Branca/Pulau Batu Puteh appartient à Singapour. En revanche, je
 souscris pas à sa conclusion selon laquelle la souveraineté sur Middle
ocks appartient à la Malaisie. La Cour ne s’est pas prononcée sur
 question de la souveraineté sur South Ledge, laquelle sera tranchée
 ns le cadre de la délimitation des frontières des mers territoriales
s Etats concernés. Cette conclusion me convient, mais je suis d’avis
 e, si Middle Rocks est également considérée comme relevant de la
uveraineté de Singapour, alors South Ledge appartient également
Singapour. Par conséquent, j’ai voté en faveur des points 1) et 3) du
 positif, mais contre son point 2).

                                                                             145

2. Bien que je sois, tout comme la Cour, parvenu à la conclusion que
ngapour a souveraineté sur Pedra Branca/Pulau Batu Puteh, les raisons
 i m’y conduisent diffèrent des siennes. En particulier, je ne souscris pas
a thèse selon laquelle la Malaisie a démontré à la satisfaction de la Cour
 e le Johor détenait un titre originaire sur Pedra Branca/Pulau Batu
 teh depuis 1847. Cette thèse est essentielle et a une incidence détermi-
nte sur l’examen par la Cour des éléments qui lui ont été présentés ainsi
 e sur les conclusions qu’elle formule selon lesquelles ce titre a finalement,
  vertu d’actes à titre de souverain accomplis par Singapour et de la
nduite du Johor/de la Malaisie au cours de la période allant de 1852 à
52, été transféré ou passé à Singapour, mais seulement en ce qui concerne
dra Branca/Pulau Batu Puteh et non en ce qui concerne Middle Rocks.

HARGE DE LA PREUVE ET RÈGLE SELON LAQUELLE LES ÉLÉMENTS DE PREUVE
                DOIVENT ÊTRE CERTAINS ET CONVAINCANTS

3. La Cour a souligné qu’il incombait à chacune des Parties de démon-
 r le bien-fondé de ses prétentions (arrêt, par. 45). En conséquence, elle
précisé que la Malaisie devait produire des éléments de preuve aux fins
  démontrer que le Sultanat de Johor détenait un titre originaire sur
 dra Branca/Pulau Batu Puteh et qu’il l’a conservé jusqu’aux années 1840
 id., par. 46). Même si la Cour n’a pas développé plus avant la question
  critère de la preuve, il ressort tout à fait clairement de sa jurisprudence
en établie qu’il incombe à la Malaisie d’apporter la preuve certaine que
 revendication qu’elle formule est fondée en droit et de démontrer de
çon probante les faits sur lesquels repose la thèse selon laquelle le Johor
tenait un titre originaire. Ce qu’a dit la Cour dans l’affaire Nicaragua
 plique que tel est bien le critère de la preuve exigé en la matière. Se
 érant à l’article 53 de son Statut et précisant le critère de la preuve
quis pour lui permettre de « s’assurer que les conclusions sont fondées
  fait et en droit », la Cour a relevé qu’elle
    « d[evait], tout autant que dans une autre instance, acquérir la convic-
    tion que les conclusions de la partie comparante sont fondées en
    droit et, pour autant que la nature de l’affaire le permette, que
    les faits sur lesquels ces conclusions reposent sont étayés par des
    preuves convaincantes » (Activités militaires et paramilitaires au
    Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
    fond, arrêt, C.I.J. Recueil 1986, p. 24, par. 29).
lon moi, la Malaisie n’est pas parvenue à s’acquitter de la charge de la
euve qui lui incombait pour démontrer de façon certaine et convain-
nte que le Johor détenait un titre originaire sur Pedra Branca/Pulau
 tu Puteh sur la base d’une possession immémoriale.
4. La seule preuve que la Malaisie ait pu présenter à la Cour, et dont
 le-ci prend acte, se rapporte au fait que « [l]e Sultanat [de Johor] englo-
 it toutes les îles comprises dans cette vaste zone, y compris toutes celles
uées dans le détroit de Singapour, comme Pulau Batu Puteh, et celles

                                                                          146

uées au nord et au sud du détroit, dont l’île de Singapour et les îles
jacentes » (arrêt, par. 47). La Malaisie a en outre soutenu que
 ulau Batu Puteh, qui est située à l’entrée est du détroit de Singapour,
 trouv[ait] en plein cœur de l’ancien Sultanat de Johor » (ibid., par. 47).
 e a par ailleurs avancé — et la Cour l’a confirmé — que le Sultanat de
hor était une entité souveraine reconnue depuis 1512 et « doté[e] d’un
 maine territorial spécifique » (ibid., par. 52), la Cour ayant estimé que
ncident lors duquel deux jonques chinoises avaient été saisies par les
vires de la Compagnie néerlandaise des Indes orientales et le déplaisir
 nt le roi de Johor avait fait part au gouverneur de Malacca consti-
aient une indication claire de cette position (ibid., par. 54-55). La Cour
 st par ailleurs référée à trois documents de 1824 (ibid., par. 56) et à un
 icle du Singapore Free Press en date du 25 mai 1843 (ibid., par. 57),
 quels décrivaient, en des termes fort généraux, les caractéristiques
aritimes et géographiques du royaume malais. C’est sur la base de ces
 cuments que la Cour a formulé l’observation selon laquelle,
   « à partir du XVIIe siècle au moins et jusqu’au début du XIXe siècle,
   il était reconnu que le domaine terrestre et maritime du royaume de
   Johor englobait une portion considérable de la péninsule malaise,
   s’étendait de part et d’autre du détroit de Singapour et comprenait
   des îles et îlots situés dans la zone du détroit. Ce domaine couvrait
   en particulier la zone dans laquelle se trouve Pedra Branca/Pulau
   Batu Puteh. » (Ibid., par. 59.)
 s éléments que la Cour a examinés et qui ont retenu son attention sont
pendant trop généraux pour lui permettre de conclure de manière claire
  convaincante que le Johor détenait un titre originaire et ancien sur
 ensemble des îles et îlots situés dans le détroit de Singapour, lequel se
ouvait au milieu de ce royaume, et comprenait donc l’île de Pedra
 anca/Pulau Batu Puteh » (ibid., par. 68). Seul l’article du Singapore
 ee Press faisait expressément référence à Pedra Branca/Pulau Batu
 teh ; encore ne le faisait-il que dans le cadre d’une description de la
enace de piraterie, précisant que cette formation « serv[ait] de repair[e]
 x pirates » (ibid., par. 57).
 5. A défaut d’un exercice clair et convaincant de la souveraineté du
hor sur ces îles et îlots situés dans le détroit de Singapour — notamment
 dra Branca/Pulau Batu Puteh —, l’observation formulée par la Cour
 on laquelle cette souveraineté n’a jamais été contestée (ibid., par. 68)
  dépourvue de pertinence ; l’on ne saurait, en tout état de cause, esti-
er que cette absence de contestation satisfait aux conditions d’un « exer-
 e continu et pacifique de la souveraineté territoriale (pacifique par rapport
 x autres Etats) », critère énoncé en l’affaire de l’Ile de Palmas (Pays-
 s/Etats-Unis d’Amérique) (sentence, 4 avril 1928, Recueil des sentences
bitrales, vol. II, p. 852 [traduction française : Ch. Rousseau, Revue
nérale de droit international public, t. XLII, 1935, p. 164]) et qui est consi-
ré comme un principe du droit international coutumier. De la même
anière, le tribunal arbitral a, en l’affaire Erythrée/Yémen, précisé que

                                                                           147

   « [l]e droit international moderne de l’acquisition (ou de l’attribu-
   tion) d’un territoire requiert de manière générale : une manifestation
   intentionnelle de pouvoir et d’autorité sur le territoire, par l’exercice
   continu et pacifique de la compétence et des attributs de la puissance
   publique. Ces deux derniers critères sont tempérés en fonction de la
   nature du territoire et de l’importance de sa population, s’il y en a
   une. » (Sentence rendue par le tribunal arbitral dans la première
   étape de la procédure (Souveraineté territoriale et champ du diffé-
   rend), RSA, vol. XXII, 2001, par. 239 [traduction de la Cour per-
   manente d’arbitrage].)
 6. Le fait que des documents d’ordre général, tels que ceux que la
our a pris en considération, ne sauraient, d’un point de vue juridique,
 lablement fonder une revendication territoriale ressort tout à fait clai-
ment de la jurisprudence de la Cour. En l’affaire relative à la Souverai-
té sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), la Malai-
  affirmait qu’elle avait acquis un titre originaire sur ces deux formations
 r transmissions successives du titre, mais elle n’a pas été en mesure
  présenter un quelconque document attestant que ce transfert de titre
 ait spécifiquement trait aux îles en litige. La Cour a rejeté ses argu-
ents et précisé que « les îles en litige n[’étaient] nommément citées dans
 cun des instruments juridiques internationaux que la Malaisie a[vait]
oduits pour démontrer les transmissions successives du titre alléguées »
  rêt, C.I.J. Recueil 2002, p. 674, par. 108). La Cour a conclu que
   « [c]es documents ne permett[ai]ent donc pas d’établir si Ligitan et
   Sipadan, qui sont situées à une distance considérable de l’île princi-
   pale de Sulu, faisaient ou non partie des dépendances du Sultanat »
   (ibid., p. 675, par. 109).
7. De même, en l’affaire des Minquiers et Ecréhous, la Cour, après
oir examiné différents traités relatifs aux îles de la Manche, a fait
server qu’elle
   « n[’aurait pas été] fondée à en tirer quelque conclusion pour déter-
   miner si, à l’époque de la signature de ces traités, les Ecréhous et les
   Minquiers étaient tenus par le roi d’Angleterre ou par le roi de
   France. Cette question dépend[ait] de faits qu’il n’[était] pas possible
   de déduire du texte de ces traités. » (Minquiers et Ecréhous (France/
   Royaume-Uni), arrêt, C.I.J. Recueil 1953, p. 54.)
8. S’agissant de l’article paru dans le Singapore Free Press, il est évi-
nt qu’il ne saurait nullement fonder le titre du Johor, lequel n’est pas
trement prouvé ni établi. En ce qui concerne la valeur probante des
 icles de presse, la Cour a, en l’affaire Nicaragua, précisé qu’ils consti-
ent non pas la preuve des faits, mais des éléments pouvant contribuer,
ns certaines conditions, à corroborer leur existence, à titre d’indices
nant s’ajouter à d’autres moyens de preuve (Activités militaires et para-
litaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
 ue), fond, arrêt, C.I.J. Recueil 1986, p. 40-41, par. 62-63). Il est tou-

                                                                        148

 ois possible de se fonder sur des articles de presse en tant qu’éléments
  preuve s’ils sont la source de déclarations gouvernementales officielles,
 mme ce fut le cas en l’affaire de Certaines terres à phosphates à Nauru
Nauru c. Australie) (exceptions préliminaires, arrêt, C.I.J. Recueil 1992,
 254, par. 33). Ce point a été confirmé par la Cour elle-même lorsqu’elle
  stimé que la valeur probante de l’article du Singapore Free Press « rési-
ait] dans le fait qu’il corrobor[ait] d’autres éléments montrant que le
 hor détenait la souveraineté sur la zone en question » (arrêt, par. 58).
    sont ces éléments concrets, et non l’article de presse lui-même, qu’il
 nvient d’examiner aux fins de s’assurer que la thèse selon laquelle le
 hor détenait un titre originaire est fondée.
 9. La Malaisie n’est pas non plus parvenue à étayer sa prétention à un
 re originaire sur la base d’une possession immémoriale, puisqu’elle n’a
mais été en mesure de démontrer une possession continue et incontestée
   Pedra Branca/Pulau Batu Puteh, condition pourtant fondamentale
 ur établir le bien-fondé d’une telle prétention. Dans la sentence rendue
   l’affaire Meerauge, à laquelle la Malaisie s’est référée, la possession
 mémoriale a été définie comme une possession « qui dure depuis si
ngtemps qu’il est impossible de fournir la preuve d’une situation diffé-
nte et qu’aucune personne ne se souvient d’en avoir entendu parler »
 id., par. 48). Ce passage cité par la Cour, qui est extrait des écritures de
  Malaisie, est toutefois incomplet. En effet, une condition tout aussi
 portante est énoncée dans la phrase suivante de la sentence rendue en
 ffaire Meerauge :
     « [d]ieser Besitz muss ferner ununterbrochen und unangefochten sein,
     und es ist selbstverständlich, dass der so qualifizierte Besitz bis in die
     Jetztzeit, das heisst bis zu der Zeit, in welcher die Differenz in der
     zum Abschluss eines Schiedsvertrages führenden Konstellation
     aufgetreten ist, fortgedauert haben müsste » (Sentence arbitrale Mee-
     rauge (Autriche/Hongrie), 13 septembre 1902, texte original alle-
     mand in Nouveau recueil général de traités, 3e série, vol. III, p. 80
     — référence interne omise).
        [« En outre cette possession doit être ininterrompue et incontestée.
     Il va sans dire qu’une telle possession devrait aussi avoir duré
     jusqu’à l’époque où il y a eu contestation et conclusion d’un com-
     promis. » (Traduction française : Revue de droit international et de
     législation comparée, 2e série, t. VIII, 1906, p. 207.]

   L’EXERCICE EFFECTIF DE L’AUTORITÉ ÉTATIQUE COMME FONDEMENT
                       DU TITRE SUR UN TERRITOIRE

 10. Lorsque l’on cherche à établir l’existence d’un titre originaire sur
  territoire donné, ce qui est essentiel, ce ne sont pas les conclusions ou
 ésomptions indirectes déduites de « l’histoire » ou du « Moyen Age », ce
 nt les éléments de preuve se rapportant directement à un exercice effec-
  de l’autorité étatique. Ainsi, se référant à des revendications de titre
  ginaire fondées sur une possession immémoriale, la Cour a fait obser-

                                                                           149

r, en l’affaire des Minquiers et Ecréhous, que « [c]e qui ... a[vait]
 e importance décisive, ce n[’étaient] pas des présomptions indirectes
duites d’événements du Moyen Age, mais les preuves se rapportant
 ectement à la possession des groupes des Ecréhous et des Min-
 iers » (Minquiers et Ecréhous (France/Royaume-Uni), arrêt, C.I.J.
 cueil 1953, p. 57). De même, dans l’avis consultatif qu’elle a donné
  l’affaire du Sahara occidental, la Cour a indiqué, en réponse à la
èse du Maroc selon laquelle des liens de souveraineté découlaient
  sa possession immémoriale de ce territoire, que
   « ce qui d[evait] déterminer de façon décisive sa réponse..., ce n’[était]
   pas ce que l’on p[ouvait] indirectement déduire d’événements passés,
   c[’étaient] les preuves qui se rapport[ai]ent directement à un exercice
   effectif d’autorité au Sahara occidental au moment de la colonisa-
   tion espagnole et pendant la période qui l’a[vait] immédiatement pré-
   cédée » (Sahara occidental, avis consultatif, C.I.J. Recueil 1975,
   p. 43, par. 93).

L’EXERCICE DE DROITS SOUVERAINS DOIT ÊTRE FONCTION DE LA NATURE
                              DU TERRITOIRE

 11. Toutefois, dans le cas de pays ou de territoires faiblement peuplés
  non occupés par des habitants à demeure, la Cour « n’a pas exigé de
 mbreuses manifestations d’un exercice de droits souverains pourvu que
 utre Etat en cause ne pût faire valoir une prétention supérieure » (Sta-
  juridique du Groënland oriental, arrêt, 1933, C.P.J.I. série A/B no 53,
 46). En l’affaire de la Délimitation maritime et des questions territo-
 les entre Qatar et Bahreïn (Qatar c. Bahreïn), la Cour a ainsi estimé
 ’une balise lumineuse sans personnel construite par Bahreïn était suf-
ante pour déterminer que cet Etat exerçait la souveraineté sur une
tite formation maritime, Qit’at Jaradah. La Cour a précisé :
       « Certaines catégories d’activités invoquées par Bahreïn, telles que
    le forage de puits artésiens, pourraient en soi être considérées comme
    discutables en tant qu’actes accomplis à titre de souverain. La cons-
    truction d’aides à la navigation, en revanche, peut être juridiquement
    pertinente dans le cas de très petites îles. En l’espèce, compte tenu de
    la taille de Qit’at Jaradah, les activités exercées par Bahreïn sur cette
    île peuvent être considérées comme suffisantes pour étayer sa reven-
    dication selon laquelle celle-ci se trouve sous sa souveraineté. » (Arrêt,
    C.I.J. Recueil 2001, p. 99-100, par. 197.)
 12. En l’affaire relative à la Souveraineté sur Pulau Ligitan et Pulau
padan (Indonésie/Malaisie), la Cour, ayant jugé que les manifestations
  l’autorité souveraine par l’Indonésie étaient fort peu nombreuses, a
 t observer que, si les activités invoquées par la Malaisie étaient « mo-
stes en nombre », elles « présent[ai]ent un caractère varié et compre-
ai]ent des actes législatifs, administratifs et quasi judiciaires ». La
our a en outre relevé qu’« [e]lles couvr[ai]ent une période considérable

                                                                          150

 présent[ai]ent une structure révélant l’intention d’exercer des fonctions
atiques à l’égard des deux îles, dans le contexte de l’administration d’un
semble plus vaste d’îles » (arrêt, C.I.J. Recueil 2002, p. 685, par. 148).
  Cour a notamment estimé que le fait que la Malaisie avait réglementé
ramassage des œufs de tortue et classé l’île zone protégée était suffisant
 ur conclure qu’elle détenait la souveraineté sur cette formation (ibid.,
 684, par. 143). De même, en l’affaire du Différend territorial et mari-
me entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nica-
gua c. Honduras), les effectivités honduriennes sur Bobel Cay étaient
odestes et n’allaient guère au-delà de l’installation d’une antenne et de
 rnes géodésiques (arrêt, C.I.J. Recueil 2007, p. 720, par. 205, et p. 721,
 r. 207). Se fondant sur les prononcés formulés dans les affaires du Sta-
  juridique du Groënland oriental (arrêt, 1933, C.P.J.I. série A/B no 53,
 46) et des Minquiers et Ecréhous (France/Royaume-Uni) (arrêt, C.I.J.
 cueil 1953, p. 71), la Cour est parvenue à la conclusion que
   « les effectivités invoquées par le Honduras établiss[ai]ent une « inten-
   tion et [une] volonté d’agir en qualité de souverain » et constitu[ai]ent
   une manifestation modeste mais réelle d’autorité sur les quatre îles »
   (Différend territorial et maritime entre le Nicaragua et le Honduras
   dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J.
   Recueil 2007, p. 721, par. 208).

NATURE DES LIENS ENTRE LE SULTANAT DE JOHOR ET LES ORANG LAUT
13. La Cour se réfère également aux éléments de preuve remontant au
 Xe siècle qui lui ont été présentés par la Malaisie aux fins d’établir que
titre du Sultanat de Johor « est confirmé par la nature des liens d’allé-
ance qui existaient entre le Sultanat et les Orang Laut » (arrêt, par. 70).
u vu des rapports de représentants britanniques qu’elle a examinés aux
 ragraphes 71 à 74, la Cour conclut que,
    « de par sa nature et son degré, l’autorité souveraine exercée par le
    sultan de Johor sur les Orang Laut, qui vivaient sur les îles du
    détroit de Singapour et s’étaient établis dans cet espace maritime,
    confirme le titre originaire ancien du Sultanat de Johor sur ces îles,
    dont Pedra Branca/Pulau Batu Puteh » (ibid., par. 75).
 s éléments de preuve sur lesquels la Cour se fonde pour parvenir à cette
nclusion ne sont pourtant guère solides ; ils sont dépourvus de fonde-
ent aux fins d’établir l’existence de liens de loyauté et d’allégeance avec
sultan de Johor et ne mettent certainement pas au jour de quelconques
ns de souveraineté.
14. La lettre de J. T. Thomson (ibid., par. 71) remonte au mois
  novembre 1850, date à laquelle la construction du phare avait déjà
mmencé. Le récit de John Crawfurd (ibid., par. 72) est extrait de son
urnal daté de 1828. Les écrits de E. Presgrave proviennent, quant à eux,
  son rapport daté de 1828 (ibid., par. 73). Dès lors que nous recher-
ons la preuve d’un titre ancien et originaire du Johor remontant à la

                                                                        151

riode antérieure à 1840, ces lettres et rapports — qui peuvent difficile-
ent être considérés comme très anciens — ne sauraient en démontrer
xistence. Par ailleurs, il n’est, dans ces documents, nullement fait réfé-
nce à une quelconque manifestation de l’autorité souveraine du Johor
r le rocher en question. De plus, les seuls enseignements du rapport de
esgrave — si tant est qu’il y en ait — seraient que le sultan de Johor
était qu’« en théorie » le chef des Orang Laut ; que ces derniers considé-
 ent la piraterie comme leur mode de vie principal et qu’ils étaient
 rêts à obéir à n’importe quel chef » (mémoire de la Malaisie (MA),
 l. 3, annexe 27, par. 6) ; et que « [l]es Rayat, ou pirates professionnels,
uaient aussi leurs services à des tiers », et pas seulement au sultan de
hor (ibid., par. 13). Ainsi que la Cour l’a précisé dans son avis consul-
 if sur le Sahara occidental, lorsqu’elle a examiné les liens politiques
allégeance à un souverain :
   « [m]ais cette allégeance doit incontestablement être effective et se
   manifester par des actes témoignant de l’acceptation de l’autorité
   politique du souverain, pour pouvoir être considérée comme un
   signe de sa souveraineté. Autrement il n’y a pas de manifestation ou
   d’exercice authentique de l’autorité étatique. » (Sahara occidental,
   avis consultatif, C.I.J. Recueil 1975, p. 44, par. 95.)
15. En outre, même en admettant que les Orang Laut aient occasion-
llement utilisé cette île inhabitée, le titre du Johor sur Pedra Branca/
 lau Batu Puteh n’est pas établi puisque que la Malaisie n’est pas en
esure de démontrer que le sultan de Johor revendiquait un titre terri-
rial sur l’île ou l’incluait dans ses possessions. A cet égard, l’observa-
 n formulée par la Cour en l’affaire relative à la Souveraineté sur Pulau
gitan et Pulau Sipadan est tout à fait pertinente :
   « [l]a Malaisie invoque les liens d’allégeance qui auraient existé entre
   le sultan de Sulu et les Bajau Laut, qui habitaient les îles au large
   de la côte de Bornéo et auraient occasionnellement fréquenté les
   deux îles inhabitées. La Cour pense que de tels liens ont fort bien pu
   exister, mais qu’ils ne suffisent pas, en eux-mêmes, à prouver que
   le sultan de Sulu revendiquait le titre territorial sur ces deux petites
   îles ou les incluait dans ses possessions. De même, rien ne prouve que
   le sultan ait exercé une autorité effective sur Ligitan et Sipadan. »
   (Affaire relative à la Souveraineté sur Pulau Ligitan et Pulau
   Sipadan (Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 675,
   par. 110.)


       L’OCCUPATION EFFECTIVE NÉCESSITE L’ACCOMPLISSEMENT
                  D’ACTES À TITRE DE SOUVERAIN

 16. Pour qu’une occupation effective donne naissance à un titre sur un
 ritoire, elle doit être le fait d’un Etat et non de personnes privées. La
our l’a indiqué très clairement en l’affaire de l’Ile de Kasikili/Sedudu

                                                                        152

 otswana/Namibie). Dans cette affaire, la Namibie affirmait avoir acquis
titre par prescription acquisitive en se fondant sur la fréquentation et
ccupation pacifique de l’île par les Masubia. Elle soutenait que, pen-
nt la plus grande partie de la période considérée, la puissance coloniale
ait exercé le contrôle effectif sur les îles « suivant le régime de l’« admi-
 tration indirecte », c’est-à-dire par le recours aux chefs et aux institu-
 ns politiques des Masubia pour exécuter les directives de la puissance
ministrante, sous le contrôle et la surveillance des représentants de
 le-ci » (Ile de Kasikili/Sedudu (Botswana/Namibie), arrêt, C.I.J. Re-
eil 1999 (II), p. 1104, par. 94). La Namibie avançait en outre que,
b]ien que l’administration indirecte se manifestât de diverses manières,
 prémisse essentielle était que les actes d’administration des autorités
loniales et ceux des autorités traditionnelles émanaient ... d’une entité
ique, le gouvernement colonial » (ibid., p. 1104, par. 94). La Cour n’a
s jugé que l’utilisation de l’île par les Masubia équivalait à des actes à
re de souverain. Elle a indiqué :
  « il n’est pas établi que les membres de cette tribu occupaient l’île « à
  titre de souverain », c’est-à-dire y exerçaient des attributs de la puis-
  sance publique au nom de ces autorités. Au contraire, il ressort du
  dossier de l’affaire que les Masubia utilisaient l’île de façon intermit-
  tente, au gré des saisons et selon leurs besoins, à des fins exclusive-
  ment agricoles ; cette utilisation, antérieure à l’établissement de toute
  administration coloniale dans la bande de Caprivi, semble s’être
  ensuite poursuivie sans être liée à des prétentions territoriales de la
  Puissance administrant le Caprivi ...
     De l’avis de la Cour, la Namibie n’a pas prouvé avec le degré de
  précision et de certitude nécessaire que des actes d’autorité étatique
  susceptibles de fonder autrement l’acquisition d’un titre par pres-
  cription selon les conditions qu’elle a énoncées auraient été accom-
  plis par ses prédécesseurs ou par elle-même sur l’île de Kasikili/
  Sedudu. » (Ibid., p. 1105-1106, par. 98-99.)
17. De même, en l’affaire Erythrée/Yémen, le tribunal arbitral a conclu
e le titre historique ne pouvait être attribué au Yémen sur la base d’acti-
és menées par des pêcheurs nomades. En outre, bien qu’ayant admis
e lesdites activités avaient été saisonnières et régulières, le tribunal a
imé que l’île en question n’avait pas été habitée à titre permanent :
  « [l]a deuxième conclusion semble être que le mode de vie sur les îles
  ne permet pas davantage de faire la moindre distinction : certains
  pêcheurs restent sur leur bateau ; d’autres dorment sur la plage ; cer-
  tains construisent de petits abris ; d’autres de grands abris ; certains
  appellent leurs constructions des « établissements ». La seule chose
  qui ressorte clairement du dossier est qu’il n’y a aucun édifice impor-
  tant et permanent servant d’habitation, ni d’ailleurs aucun édifice
  important et permanent de n’importe quel autre type qui ait été
  construit et qui ait été utilisé comme habitation.

                                                                         153

     La troisième conclusion est que, même s’il est fait de temps à autre
  mention de « familles » séjournant sur les îles, les éléments de preuve
  disponibles ne permettent pas vraiment de savoir si la vie de famille
  y existait bien en fait. Dès lors que les îles ne peuvent être occupées
  que de façon saisonnière, cela paraît a priori incompatible avec une
  vie de famille quand on définit cette dernière par l’existence de
  cellules familiales qui se déplacent vers un endroit où les activités
  normales de la collectivité se poursuivent, comme c’est le cas, par
  exemple, pour les nomades qui élèvent du bétail.
     La dernière conclusion ne peut être que celle-ci : la vie sur les îles,
  pour autant qu’elle existe, consiste exclusivement pour des pêcheurs
  à y trouver un abri saisonnier et temporaire. D’après les éléments
  fournis, les pêcheurs, qui sont à la fois érythréens et yéménites, sont
  nombreux, semble-t-il, à séjourner sur les îles pendant la saison de la
  pêche et pour sécher et saler leur poisson mais ces séjours, bien que
  saisonniers et réguliers, sont également temporaires et non perma-
  nents. » (Recueil des sentences arbitrales, vol. XXII, 2001, par. 354-
  356 [traduction de la Cour permanente d’arbitrage].)
ans le cas de Pedra Branca/Pulau Batu Puteh, il n’a pas même été établi
 e l’île ait été habitée à titre saisonnier et temporaire. Ainsi qu’il a été
diqué plus haut, les Orang Laut, des pirates, fréquentaient Pedra
 anca/Pulau Batu Puteh dans le seul but d’y trouver refuge, et leurs acti-
 és étaient illégales ; non seulement ces activités ne sauraient refléter
xercice de l’autorité étatique du Johor, mais elles étaient en réalité
enées contre cette autorité (article du Singapore Free Press, 25 mai
43 ; arrêt, par. 57).

ES ACTIVITÉS DE PÊCHE DES ORANG LAUT ET LA THÈSE SELON LAQUELLE
LE JOHOR DÉTENAIT UN TITRE ORIGINAIRE SUR PEDRA BRANCA/PULAU
                              BATU PUTEH

18. A l’appui de la revendication d’un titre originaire sur Pedra Branca/
 lau Batu Puteh, il a également été avancé que les Orang Laut s’étaient
gulièrement livrés à des activités de pêche autour de cette formation.
emièrement, il convient de garder à l’esprit la distinction entre les
 mades, qui séjournent pendant de courtes périodes sur une île et
chent dans les eaux environnantes, et les « nomades des mers », qui se
rent occasionnellement à la pêche dans certaines zones maritimes qui
 trouvent entourer une île sur laquelle ils n’habitent pas, même à titre
 sonnier ou temporaire. De toute évidence, les activités de pêche des
 ang Laut autour de Pedra Branca/Pulau Batu Puteh entrent dans la
conde catégorie. De plus, la thèse selon laquelle les activités de pêche
enées dans la zone de Pedra Branca/Pulau Batu Puteh constituaient une
tivité propre à cette formation est démentie par le fait que lesdites acti-
 és se déroulaient en haute mer, l’île et les eaux environnantes étant
uées à une distance supérieure à la limite des 3 milles de la mer terri-

                                                                        154

riale du Sultanat de Johor. Deuxièmement, les éléments de preuve invo-
 és ne sauraient en aucun cas être considérés comme des actes à titre de
uverain, puisque rien ne démontre qu’ils ont été accomplis sous l’auto-
é et le contrôle de l’Etat du Johor ou réglementés de quelque manière
 r le sultan. A cet égard, le critère appliqué par la Cour en l’affaire rela-
 e à la Souveraineté sur Pulau Ligitan et Pulau Sipadan est également
 plicable en l’espèce. Rejetant la thèse de l’Indonésie selon laquelle « les
ux entourant Ligitan et Sipadan [avaient] traditionnellement été utili-
es par des pêcheurs indonésiens », la Cour a fait observer que
    « les activités de personnes privées ne sauraient être considérées
    comme des effectivités si elles ne se fondent pas sur une réglementa-
    tion officielle ou ne se déroulent pas sous le contrôle de l’autorité
    publique » (Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indo-
    nésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 683, par. 140).
ès lors que les activités invoquées en la présente espèce sont d’ordre
 vé, elles n’étayent nullement la thèse selon laquelle le Johor détenait un
re originaire sur Pedra Branca/Pulau Batu Puteh.

  LA CONTIGUÏTÉ EN TANT QUE FONDEMENT D’UN TITRE SUR DES ÎLES
19. La Malaisie a en outre affirmé que le Johor devait avant tout être
nsidéré comme détenant un titre sur Pedra Branca/Pulau Batu Puteh
  motif que cette formation se trouvait nettement à l’intérieur des li-
tes géographiques de ses territoires et des îles qui lui appartenaient. Cet
gument n’est pas sans rappeler certaines revendications de titre fondées
r la contiguïté. La « contiguïté » géographique ne constitue cependant
s, en elle-même et par elle-même, une base suffisante pour établir un
re sur un territoire. Ainsi, dans l’affaire de l’Ile de Palmas, le juge
uber, rejetant des revendications de territoire fondées sur la contiguïté,
 ndiqué :
   « [b]ien que les Etats aient soutenu, dans certaines circonstances, que
   les îles relativement proches de leurs côtes leur appartenaient en
   vertu de leur situation géographique, il est impossible de démontrer
   l’existence d’une règle de droit international positif portant que les
   îles situées en dehors des eaux territoriales appartiendraient à un
   Etat à raison du seul fait que son territoire forme pour elles la terra
   firma (le plus proche continent ou la plus proche île d’étendue consi-
   dérable). Non seulement il semblerait qu’il n’existe pas de précédents
   suffisamment nombreux et d’une valeur suffisamment précise pour
   établir une telle règle de droit international, mais le principe invoqué
   est lui-même de nature si incertaine et si controversée que même les
   gouvernements d’un même Etat ont en diverses circonstances émis
   des opinions contradictoires quant à son bien-fondé. Le principe de
   la contiguïté, en ce qui concerne les îles, peut avoir sa valeur lorsqu’il
   s’agit de leur attribution à un Etat plutôt qu’à un autre, soit par un
   arrangement entre les parties, soit par une décision qui n’est pas

                                                                         155

    nécessairement fondée sur le droit ; mais, comme règle établissant
    ipso jure une présomption de souveraineté en faveur d’un Etat déter-
    miné, ce principe viendrait contredire ce qui a été exposé en ce qui
    concerne la souveraineté territoriale et en ce qui concerne le rapport
    nécessaire entre le droit d’exclure les autres Etats d’une région don-
    née et le devoir d’y exercer les activités étatiques. Ce principe de la
    contiguïté n’est pas non plus admissible comme méthode juridique
    pour le règlement des questions de souveraineté territoriale, car il
    manque totalement de précision et conduirait, dans son application,
    à des résultats arbitraires. » (Recueil des sentences arbitrales, vol. II,
    p. 852 [traduction française : Ch. Rousseau, Revue générale de droit
    international public, t. XLII, 1935, p. 182].)
20. De plus, si les îles situées à l’intérieur des limites de la mer territo-
 le d’un Etat côtier appartiennent à cet Etat en vertu du droit interna-
 nal, l’on ne saurait présumer à la légère qu’il en va de même de celles
 i sont situées au-delà de ces limites. La logique qui sous-tend la distinc-
 n entre les îles situées à l’intérieur des eaux territoriales et celles qui
nt situées au-delà de ces eaux découle du principe de la liberté de la
 ute mer. Ce principe est reconnu depuis l’ouvrage de référence de Gro-
 s intitulé Mare liberum, dont la première édition remonte à 1609. Il
 git d’un principe du droit international coutumier consacré par le
mps et codifié à l’article 2 de la convention de Genève sur la haute mer
  29 avril 1958, lequel dispose que, « [l]a haute mer étant ouverte à toutes
  nations, aucun Etat ne peut légitimement prétendre en soumettre une
 rtie quelconque à sa souveraineté ». De même, le paragraphe 1 de l’ar-
le 87 de la convention des Nations Unies sur le droit de la mer
NUDM) confirme que « [l]a haute mer est ouverte à tous les Etats, qu’ils
 ent côtiers ou sans littoral ». L’article 89 de la CNUDM précise par
nséquent qu’« [a]ucun Etat ne peut légitimement prétendre sou-
ettre une partie quelconque de la haute mer à sa souveraineté ».
21. Selon Derek W. Bowett, même la proposition selon laquelle les îles
uées à l’intérieur des limites des eaux territoriales d’un Etat lui appar-
nnent
    « ne saurait être plus qu’une présomption, puisqu’il n’est pas rare
    que des îles qui sont sous la souveraineté d’un Etat soient situées à
    une distance du littoral d’un autre Etat inférieure à la limite de ses
    eaux territoriales » (Derek W. Bowett, The Legal Regime of Islands
    in International Law, 1978, p. 49).
agissant, en revanche, des îles situées au-delà de la mer territoriale,
uteur souligne que
    « la souveraineté est fonction des mêmes critères que ceux qui sont
    appliqués à toute frontière terrestre et, que la revendication soit
    fondée sur un titre solidement établi (par un traité de cession, par
    exemple) ou sur l’occupation d’une res nullius, l’Etat qui la for-
    mule doit démontrer qu’il a exercé sa souveraineté de manière conti-
    nue et pacifique sur le territoire insulaire » (ibid., p. 50).
                                                                          156

 22. Dans une autre étude plus récente sur le sujet, Surya P. Sharma
nclut également que la contiguïté géographique est
    « une thèse juridique acceptable en ce qui concerne les îles situées à
    l’intérieur des eaux territoriales d’un Etat. Cela est par ailleurs
    conforme non seulement à la tendance consistant à considérer de
    telles îles comme faisant partie du continent mais aussi à la pra-
    tique consistant à mesurer les eaux territoriales de l’Etat côtier à
    partir du littoral de ces îles faisant face au large. En revanche, au-
    cune raison logique ne permet d’étayer une quelconque présomption
    fondée sur la contiguïté en ce qui concerne les îles situées à l’intérieur
    des limites des plateaux continentaux ou des zones économiques
    exclusives, espaces qui sont essentiellement établis en fonction des
    ressources qu’ils contiennent et dans lesquels les Etats côtiers ne
    sont pas fondés à revendiquer des droits de propriété, contrairement
    à la mer territoriale. » (Surya P. Sharma, Territorial Acquisition,
    Disputes and International Law, 1997, p. 60.)
   ce qui concerne les titres sur des îles situées en haute mer, Sharma
 ève qu’ils
    « sont régis par les mêmes règles que celles qui sont appliquées pour
    résoudre les différends territoriaux terrestres, ce qui signifie que
    l’Etat qui formule la revendication doit satisfaire aux conditions
    d’un exercice continu et pacifique de souveraineté sur le territoire
    insulaire » (ibid., p. 61).
est par ailleurs bien établi que c’est le titre sur la terra firma qui génère
 droit à des zones maritimes, et non l’inverse, ainsi que le précise
   Haller-Trost dans son ouvrage The Contested Maritime and Territo-
 l Boundaries of Malaysia (1998, p. 292) :
    « [c]onformément aux principes du droit international, c’est le titre
    reconnu sur la terra firma qui génère le droit à des zones maritimes,
    et non l’inverse » (voir également Arbitrage du canal de Beagle,
    International Legal Materials (ILM), vol. 17, 1978, p. 644, par. 6).
 23. Dès lors, en l’absence d’actes à titre de souverain propres aux ter-
oires en question, rien ne permet de présumer que des formations mari-
mes inhabitées situées au milieu de ce qui est indéniablement la haute mer
  trouvaient sous la souveraineté de l’ancien Sultanat de Johor-Riau-
ngga ou de l’un quelconque de ses successeurs dans la région. Pedra
 anca/Pulau Batu Puteh étant clairement située en dehors des limites
 la mer territoriale du Johor, la Malaisie doit démontrer qu’elle a exercé
 e autorité étatique spécifique sur ce rocher, si symbolique soit-elle.
 24. De même, l’affirmation de la Malaisie selon laquelle les Orang
 ut conduisaient régulièrement des commerçants dans le port de Johor
  saurait, en elle-même, nous amener à conclure que le Johor jouissait
  la souveraineté sur Pedra Branca/Pulau Batu Puteh, puisqu’il n’est pas
montré que ces activités aient été menées relativement à cette forma-
 n. La Malaisie a également soutenu qu’il existait des éléments de
                                                                          157

euve attestant que le temenggong de Johor avait pris des mesures afin
  régler le problème de la piraterie et que cela lui avait valu la recon-
 issance des autorités britanniques. Elle a d’ailleurs présenté un rapport
 atant une cérémonie à l’occasion de laquelle le gouverneur Butter-
orth remit au temenggong une épée en signe de reconnaissance pour
   efforts déployés par celui-ci afin de réprimer la piraterie (mémoire
  la Malaisie, vol. 3, annexe 52 ; Straits Times, 5 septembre 1846). La
alaisie a soutenu que « [l]es activités menées par le temenggong pour
mbattre la piraterie [étaient] des manifestations de l’exercice par le
hor de la souveraineté sur la région en question » (mémoire de la Ma-
 sie, p. 68). Il convient toutefois de relever que, comme l’a indiqué un
 teur, « en droit international, il ne peut y avoir piraterie que dans des
paces clairement déterminés, à savoir la haute mer ou tout espace
ué en dehors de la juridiction de tout Etat » (Scott Davidson, « Dange-
us Waters : Combating Maritime Piracy in Asia », Asian Yearbook
 International Law, vol. 9, 2000, p. 14). L’argument avancé par la Malai-
   est donc dépourvu de fondement. En outre, il apparaît que l’autorité
anifestée par le Johor à l’égard des Orang Laut visait à réprimer les
tes de piraterie auxquels ceux-ci se livraient, droit que détient chaque
 at et pour lequel il jouit d’une compétence universelle. Autrement dit,
 ne s’agissait pas d’activités réglementées par un Etat dans le cadre
   sa fonction étatique en vertu de l’autorité et du contrôle exclusifs
 nt il jouit à l’égard de ses sujets loyaux et obéissants.
 25. Dès lors, la nature des liens existants ainsi que la fréquence à
quelle les Orang Laut se rendaient sur le rocher ne sauraient en aucun cas
 e considérées comme satisfaisantes ou suffisantes aux fins d’établir l’exis-
nce d’un titre originaire ancien du Sultanat de Johor. La Malaisie n’est
 s parvenue à démontrer, afin d’étayer sa thèse selon laquelle le sultan du
hor détenait le titre originaire du fait d’une possession immémoriale, que
 ui-ci possédait Pedra Branca/Pulau Batu Puteh ne serait-ce que symbo-
 uement. Il ressort très clairement de ce qui précède que la Malaisie n’a
 s été en mesure d’apporter les éléments de preuve qu’elle aurait dû pré-
nter conformément aux principes bien établis en la matière appliqués par
  juridictions internationales, dont la Cour, dans des affaires en lesquelles
s revendications relatives à des titres originaires sont en cause.
 26. En résumé, les éléments de preuve présentés par la Malaisie relati-
ment aux activités des Orang Laut ne sont guère convaincants, certains
s actes mentionnés, tels que ceux indiquant la loyauté et l’allégeance au
  tan du Johor, n’étant pas propres à la revendication de souveraineté
   Johor sur Pedra Branca/Pulau Batu Puteh. D’autres activités, telles
 e la pêche, n’étayent aucunement la thèse du Johor puisqu’il s’agit
activités privées. Même s’il a été indiqué que les Orang Laut s’étaient
 quemment rendus sur Pedra Branca/Pulau Batu Puteh, il a été précisé
 ’ils y étaient allés pour « s’abriter et se cacher » et qu’ils n’y avaient
nstruit aucune habitation, pas même saisonnière.
 27. Par conséquent, lorsque la Grande-Bretagne prit possession de
 dra Branca/Pulau Batu Puteh en 1847 pour y construire le phare Hors-

                                                                         158

 rgh, le statut de cette formation était indéterminé. De fait, à partir
  1847, ni le Johor ni la Grande-Bretagne n’ont manifesté un quelconque
 érêt pour ce rocher et ils n’estimaient pas que sa souveraineté méritait
être acquise ; en plus d’être de très petite taille, aride et inhabité, il était
nsidéré comme inhabitable. En 1847, Pedra Branca/Pulau Batu Puteh
 uvait donc légitimement être considérée — d’un point de vue juridique
 conformément au critère énoncé par la Cour en l’affaire du Sahara
cidental (Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 39,
 r. 79) — comme res nullius, puisqu’elle n’était revendiquée par per-
nne et, partant, n’appartenait à personne.
28. Toutefois, étant donné que Pedra Branca/Pulau Batu Puteh était
 e formation maritime bien connue et avait tout d’une terra cognita
uée nettement à l’intérieur des limites du domaine territorial du Johor
  sens large (arrêt, par. 59 et 61), on peut raisonnablement supposer que
 Johor l’a découverte avant tout autre Etat. En l’absence de revendi-
tion concurrente (ibid., par. 62), le Johor peut donc être considéré
mme ayant détenu une ébauche de titre sur Pedra Branca/Pulau Batu
 teh. Aussi semble-t-il plus juste de considérer que Pedra Branca/Pulau
 tu Puteh n’était pas terra nullius lorsque les Britanniques en prirent
 ssession en 1847. Conformément à ce que la Cour a indiqué dans
ffaire du différend frontalier entre le Burkina Faso et le Mali, le titre
r Pedra Branca/Pulau Batu Puteh dépendait donc de l’appréciation des
 ectivités respectives des Parties. En effet, dans l’affaire susmentionnée,
Cour avait précisé que, « dans l’éventualité où l’« effectivité » ne coexiste
ec aucun titre juridique, elle doit inévitablement être prise en considé-
 ion » (Différend frontalier (Burkina Faso/République du Mali), arrêt,
I.J. Recueil 1986, p. 587, par. 63). Il appert que, à compter de 1847, le
hor et la Grande-Bretagne étaient dans une situation de relative égalité
 x fins de démontrer le bien-fondé de leur revendication concernant ce
cher ; il incombait au Johor de démontrer l’existence d’une autorité et
un contrôle étatiques suffisants pour parfaire son titre, et à la Grande-
 etagne — aux fins d’établir son titre sur Pedra Branca/Pulau Batu
 teh sur la base d’une possession et d’une occupation effectives — de
ésenter des actes accomplis à titre de souverain publiquement, pacifi-
 ement et de manière continue, et n’ayant pas été contestés par le
hor/la Malaisie ou une quelconque autre puissance.

   LA DÉCOUVERTE D’UN TERRITOIRE NE CONFÈRE QU’UNE ÉBAUCHE
                    DE TITRE SUR CELUI-CI

29. Point n’est besoin de souligner qu’une ébauche de titre doit, afin
être transformée en un titre en bonne et due forme, être confirmée par
  comportement à titre de souverain en rapport avec la nature du ter-
oire concerné. Le fait qu’il s’agit là d’une règle établie ressort claire-
ent de ce que, même à l’époque des découvertes — prélude à la période
  la colonisation —, elle était reconnue comme un principe du droit
 ernational. Comme l’a indiqué l’auteur d’un ouvrage de référence, qui,

                                                                            159

fondant sur une étude exhaustive de sources faisant autorité — y com-
 s espagnoles —, dénonçait les revendications formulées à l’époque par
 spagne et les vues exprimées par une minorité d’auteurs qui considé-
 ent qu’au XVIe siècle la découverte pouvait, à elle seule, conférer un
re sur un territoire :
  « ces résultats devraient, selon moi, mettre un terme à la conception
  irréfléchie et sans nuance des juristes selon laquelle la découverte
  peut conférer un quelconque droit sur un territoire et conduire les
  historiens à renoncer à l’idée fantaisiste d’une Espagne cherchant à
  exclure le reste de l’Europe du Nouveau Monde en s’arrogeant des
  droits par la simple découverte de régions qu’elle ne contrôlait pas
  en fait » (voir Julius Goebel, The Struggle for the Falkland Islands,
  1927, p. xii ; voir également Phillip C. Jessup, « The Palmas Island
  Arbitration », The American Journal of International Law (AJIL),
  vol. 22, 1928, p. 739).
30. Cela a été confirmé par Max Huber, l’arbitre en l’affaire de l’Ile
 Palmas. En effet, bien qu’il ait jugé que l’île en litige avait été décou-
rte par l’Espagne, il a précisé que cette dernière n’avait acquis qu’une
auche de titre qu’elle n’avait pas confirmée dans un délai raison-
ble. En tout état de cause, selon lui, même si l’ébauche de titre perdu-
 t, elle ne pouvait prévaloir sur un « exercice continu et pacifique de la
uveraineté territoriale (pacifique par rapport aux autres Etats) »
aduction française : Ch. Rousseau, Revue générale de droit internatio-
l public, t. XLII, 1935, p. 164). Dans cette célèbre affaire, faisant droit
x arguments des Pays-Bas, Max Huber a également indiqué :
  « il faut distinguer entre la création du droit en question et le main-
  tien de ce droit. Le même principe qui soumet un acte créateur de
  droit au droit en vigueur au moment où naît le droit exige que l’exis-
  tence de ce droit, en d’autres termes sa manifestation continue, suive
  les conditions requises par l’évolution du droit. » (Ibid., p. 172.)

a en conséquence conclu :
  « [p]our ces raisons, la simple découverte, non suivie d’acte subsé-
  quent, est insuffisante à l’époque actuelle pour prouver la souverai-
  neté sur l’île de Palmas (ou Miangas) : et, pour autant qu’il n’y a pas
  de souveraineté, la question d’un abandon de souveraineté pro-
  prement dit par un Etat, afin que la souveraineté d’un autre puisse
  prendre sa place, ne se pose pas » (ibid.).


  EXERCICE PROLONGÉ, CONTINU ET PACIFIQUE DE LA SOUVERAINETÉ
        ÉTATIQUE PAR LA GRANDE-BRETAGNE DEPUIS 1847

31. Depuis qu’elles sont présentes sur ce rocher, la Grande-Bretagne et
ngapour ont mené des activités, et ce, pendant cent trente ans ou plus,

                                                                       160

 i pourraient légitimement être considérées comme des actes à titre de
uverain allant au-delà de la simple administration du phare (arrêt,
 r. 274). Le rocher tout entier a été utilisé par la Grande-Bretagne
  Singapour lors de la construction du phare et d’autres installations.
   conséquence, l’administration du phare ne diffère pas de celle de l’île
e-même et pourrait être qualifiée de conduite à titre de souverain.
  ut au long de cette période, loin de s’opposer aux activités menées par
  Grande-Bretagne et Singapour ou à l’exercice par elles de fonctions
atiques, le Johor les a acceptées et s’y est conformé. Le silence de la
alaisie peut donc être considéré comme une acceptation ou une recon-
 issance de la souveraineté de la Grande-Bretagne, puis de Singapour,
r l’île.
32. Les activités de la Grande-Bretagne et de Singapour qui n’étaient
 s inhérentes à l’administration du phare et traduisaient une autorité
atique sont nombreuses. Quelques exemples peuvent être utilement
ppelés : l’installation d’équipements militaires sur l’île entre 1976 et
77, les activités de police et de sécurité menées par Singapour
r Pedra Branca/Pulau Batu Puteh et dans ses environs, le fait que le
ntrôle des visites sur l’île ait été exclusivement exercé par Singapour, y
mpris la délivrance d’autorisations par les autorités singapouriennes
  1974 et 1978 aux représentants malaisiens souhaitant s’y rendre et les
quêtes menées par les autorités singapouriennes sur les dangers pour la
 vigation et les naufrages dans les eaux territoriales de la formation
 id., par. 275).
33. D’ailleurs, si le Johor a toujours considéré Pulau Pisang comme
 e île relevant de sa souveraineté, cela n’a pas été le cas s’agissant de
 dra Branca/Pulau Batu Puteh. Ainsi, il a examiné la possibilité de
ntribuer financièrement à l’exploitation du phare de Pulau Pisang.
   1952, il a même envisagé d’en reprendre l’administration à l’autorité
s Etablissements des détroits de Grande-Bretagne. Il a demandé que
  t abaissé le pavillon de la marine que le Royaume-Uni faisait flotter
r le phare de Pulau Pisang, car il en considérait le déploiement comme
compatible avec sa souveraineté. Les représentants de Singapour qui se
ndaient au phare de Pulau Pisang devaient être munis de titres de
 yage, ce qui n’était pas le cas des représentants de Singapour se ren-
 nt sur Pedra Branca/Pulau Batu Puteh. Plus important encore, le Johor
conclu un bail énonçant les termes et conditions de la concession sur
 lau Pisang octroyée aux Britanniques en vue de l’administration du
 are. De même, le gouverneur des Etablissements des détroits et le sul-
n ont conclu ou envisagé de conclure des accords spécifiques aux fins de
 construction de phares sur le cap Rachado et Pulau Aur (ce dernier
ayant finalement pas été construit) (ibid., par. 139).
34. Alors que le Johor a apporté une très grande attention à l’admi-
  tration du phare de Pulau Pisang — cherchant ainsi, à tous égards, à
éserver et à manifester sa souveraineté sur ladite formation —, il res-
rt de son attitude vis-à-vis de l’exploitation du phare de Pedra Branca/
 lau Batu Puteh que le Johor/la Malaisie a admis que la Grande-

                                                                      161

 etagne/Singapour détenait la souveraineté sur cette formation. Premiè-
ment, la Malaisie n’a pas été en mesure de démontrer l’existence d’un
 elconque document établissant que le Johor avait autorisé la Grande-
 etagne à construire le phare de Pedra Branca/Pulau Batu Puteh. Deuxiè-
ement, le Johor n’a pas cherché à préciser les conditions de l’exploita-
 n du phare Horsburgh par les Britanniques. Cela est plutôt étrange et
 ficilement compréhensible, notamment parce que, comme la Cour l’a
 evé, il était à l’époque assez fréquent que des accords fort détaillés
  ent conclus entre le souverain d’un territoire où un phare devait être
ploité et les Etats européens dirigeant la construction de l’installation
  question (arrêt, par. 144). Troisièmement, le Johor n’a pas jugé néces-
 re de s’opposer au déploiement du pavillon de la marine britannique
r Pedra Branca/Pulau Batu Puteh. Enfin, dans les années 1950, les
 torités du Johor n’ont pas envisagé d’assurer à leur tour l’administra-
 n du phare de Pedra Branca/Pulau Batu Puteh, alors même qu’elles
visageaient sérieusement de le faire dans le cas de celui de Pulau
sang.
35. De surcroît, le fait que, en 1953, en réponse à une demande d’éclair-
 sements de Singapour, le Johor/les Etats malais fédérés aient, par la
 ix de leur secrétaire d’Etat par intérim, expressément indiqué qu’ils ne
vendiquaient nullement la propriété de Pedra Branca/Pulau Batu Puteh
nfirme incontestablement qu’ils ne se considéraient pas comme le sou-
rain de cette formation. Or, si Singapour a demandé ces éclaircisse-
ents, c’est précisément parce qu’elle envisageait de déclarer les eaux ter-
oriales situées autour de Pedra Branca/Pulau Batu Puteh. Singapour a
alement indiqué que, s’il existait bien un bail conclu avec le Johor énon-
nt les conditions aux termes desquelles elle administrait le phare de
 lau Pisang, rien dans ses archives ne liait l’administration du phare de
dra Branca/Pulau Batu Puteh et le rocher lui-même à un bail ou à une
ncession similaire du Johor. La demande d’éclaircissements formulée
 r Singapour doit également retenir l’attention en ce qu’il y est expres-
ment rappelé que Singapour a exercé un contrôle pacifique et public sur
dra Branca/Pulau Batu Puteh durant plus de cent trente ans. Singapour
d’ailleurs indiqué qu’elle considérait dès lors, en vertu du droit interna-
 nal, avoir acquis des droits sur cette formation. L’on ne saurait donc
utenir que les autorités du Johor se référaient uniquement à la propriété
  Pedra Branca/Pulau Batu Puteh et non à la souveraineté sur cette for-
ation. Il apparaît clairement que les nécessaires éclaircissements deman-
s par Singapour avaient trait à la souveraineté sur Pedra Branca/Pulau
 tu Puteh. En conséquence, même si, dans leur réponse, les autorités du
hor/des Etats malais fédérés ont employé le terme « propriété », il
nvient de considérer qu’elles voulaient parler de souveraineté.
36. La réponse catégorique du Johor n’a fait que confirmer la souve-
 neté de Singapour sur le rocher et, partant, son droit de déclarer des
ux territoriales autour de Pedra Branca/Pulau Batu Puteh. Aussi Sin-
pour n’a-t-elle pas jugé nécessaire d’effectuer un nouvel acte afin de les
nfirmer de nouveau. Le fait qu’elle n’ait pris aucune mesure quant à

                                                                       162

 déclaration des eaux territoriales autour de Pedra Branca pour des
 sons d’imperium étatique est une chose différente (point relevé au
ragraphe 225 de l’arrêt).
37. La suite d’événements rappelée ci-dessus ainsi que le fait que Sin-
pour ait manifesté son autorité étatique durant plus de cent ans, publi-
 ement et pacifiquement, sur Pedra Branca/Pulau Batu Puteh sans que
 a suscite de contestation, de protestation ou de revendication de
uveraineté concurrente de la part du Johor ou de la Malaisie nous
nduit à conclure clairement et sans risque d’erreur que les effectivités
  Singapour, lesquelles sont supérieures et incontestées, prévalent sur
ute ébauche de titre que le Johor aurait pu détenir depuis 1847.
38. Singapour avait raison d’estimer qu’il n’était pas nécessaire d’invo-
 er la prescription comme origine de son titre, sachant que, en 1847, elle
nsidérait qu’elle possédait « légalement » Pedra Branca/Pulau Batu
 teh. En tout état de cause, la possession de Pedra Branca/Pulau Batu
 teh par la Grande-Bretagne en 1847 n’était pas « de mauvaise foi »,
 isque le Johor ne détenait qu’une ébauche de titre qui n’avait pas été
nfirmée. Au cours de cette longue période, qui dura cent trente ans
ire plus, le Johor/la Malaisie ne jugea pas nécessaire de parfaire son
re. Ce comportement ou cette absence de mesures prises par le Johor,
 tamment par opposition aux tentatives constantes de la Grande-Bre-
gne pour démontrer progressivement, au fil du temps, sa souveraineté
r Pedra Branca/Pulau Batu Puteh, sont pertinents, et il en résulte que la
èse selon laquelle le Johor détenait un titre originaire est dépourvue de
ndement. En la présente affaire, l’inaction et les omissions du Johor
nt comparables à celles de l’Espagne, qui « avait perdu son titre sur l’île
  Palmas — si tant est qu’elle l’ait jamais détenu — en ne le manifestant
s suffisamment face à la concurrence grandissante des Pays-Bas » (voir
  H. N. Johnson, « Consolidation as a Root of Title in International
 w », Cambridge Law Journal, 1955, p. 225). Là encore, le contraste est
 sissant entre la conduite du Johor et de la Malaisie et celle de la
ance, laquelle prit des mesures immédiates afin de confirmer son titre
r l’île Clipperton dès qu’il fut contesté en 1897 et ce, bien qu’elle n’ait
s manifesté sa souveraineté sur l’île pendant près de quarante ans après
voir acquise par découverte en 1858 (ibid., p. 225).
39. La Malaisie ayant néanmoins fondé son argumentation sur l’exis-
nce du titre originaire qui, selon la Cour, était détenu par le Johor,
ntégralité des éléments de preuve examinés par la Cour en la présente
 aire se rapportaient, ainsi que l’a indiqué un auteur, renvoyant à
nseignement principal de l’affaire des Minquiers et Ecréhous —, à
 importance de la possession effective, par opposition à un titre abs-
 it » (ibid., p. 221). En cette affaire, la Cour avait indiqué que

   « une conclusion définitive quant à la souveraineté sur les Ecréhous
   et les Minquiers ... d[evait] dépendre en dernière analyse de preuves
   se référant directement à la possession de ces groupes » (Minquiers et
   Ecréhous (France/Royaume-Uni), arrêt, C.I.J. Recueil 1953, p. 55).

                                                                       163

 l’aune de ce critère, on peut considérer que Singapour a consolidé son
re en conservant ou en manifestant sa souveraineté. Par sa possession
 ective et la manifestation active de sa souveraineté, Singapour a donc
 n seulement acquis le titre sur Pedra Branca/Pulau Batu Puteh mais l’a
nservé sans solution de continuité. Telle est la conclusion à laquelle la
our est parvenue, conclusion selon laquelle la souveraineté sur Pedra
 anca/Pulau Batu Puteh est passée, en 1980, à Singapour (arrêt, par. 276
 277).
 40. Etant donné que Singapour détenait, selon moi, la souveraineté
r Pedra Branca/Pulau Batu Puteh, souveraineté qu’elle a acquise au
urs de la période qui a suivi la prise de possession de cette formation
  1847 et qu’elle a conservée de manière ininterrompue — sachant qu’à
 cun moment le Johor n’a réellement détenu un titre originaire sur cette
rmation —, je ne souscris pas à la conclusion de la Cour selon laquelle
 souveraineté sur Middle Rocks appartient à la Malaisie. L’opinion de
 Cour repose entièrement sur la conclusion selon laquelle le Johor déte-
 it le titre originaire sur Middle Rocks, titre qu’il n’aurait pas perdu.
ès lors qu’il n’existe, selon moi, pas suffisamment d’éléments de preuve
montrant que le Johor ait jamais détenu un titre originaire sur Pedra
 anca/Pulau Batu Puteh, aucun élément de preuve n’atteste que le
hor, et, partant, la Malaisie, ait détenu un tel titre sur Middle Rocks,
rmation située à moins de 200 milles marins de Pedra Branca/Pulau
 tu Puteh. Si les Parties ont présenté des éléments de preuve aux fins
établir leurs titres sur Pedra Branca/Pulau Batu Puteh, elles n’en ont
 porté aucun qui ait trait à leur conduite relativement à Middle Rocks
   South Ledge. Contrairement à Middle Rocks, South Ledge est un
 ut-fond découvrant. Il est situé à moins de 2,4 milles marins de Pedra
 anca/Pulau Batu Puteh. Ces formations étant situées à l’intérieur de
 ncienne limite coutumière de 3 milles des eaux territoriales de Pedra
 anca/Pulau Batu Puteh, et Singapour ayant exercé son autorité souve-
 ne sur les eaux entourant Pedra Branca/Pulau Batu Puteh, elle a, selon
oi, souveraineté et sur Middle Rocks et sur South Ledge.
 41. En dépit de ce qui précède, je n’ai aucune objection à formuler à
gard de la conclusion de la Cour selon laquelle la question de la sou-
raineté sur South Ledge n’a pas à être tranchée dès à présent. Elle
 urra l’être lors de la délimitation des mers territoriales des Etats
ncernés, à savoir probablement Singapour, la Malaisie et l’Indonésie,
 nt les mers territoriales de 12 milles marins semblent se chevaucher
 ns cette zone.

                               (Signé) Pemmaraju SREENIVASA RAO.




                                                                     164

